RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0153-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

SCHUYLER M. DRAKE,

     Defendant-Appellant.
_________________________

                   Submitted December 15, 2021 – Decided December 30, 2021

                   Before Judges Hoffman, Whipple and Geiger.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Bergen County,
                   Docket No. FO-02-0350-20.

                   Carl M. Losito, attorney for appellant.

                   Mark Musella, Bergen County Prosecutor, attorney for
                   respondent (Ian C. Kennedy, Assistant Prosecutor, of
                   counsel and on the brief).

PER CURIAM
      Defendant Schuyler M. Drake appeals from his conviction of criminal

contempt, a disorderly persons offense, N.J.S.A. 2C:29-9(b)(2), for purposely

or knowingly violating a final restraining order (FRO) entered against him under

the Prevention of Domestic Violence Act (the Act), N.J.S.A. 2C:25-17 to -35,

following a bench trial. He also appeals from a Law Division order denying his

motion for a judgment of acquittal pursuant to Rule 3:18-2 or a new trial

pursuant to Rule 3:20-1.

      We glean the following facts from the record. S.G.1 and defendant began

dating in 2016. They saw each other "pretty often" from then until January 2018

when S.G. tried to end the relationship. In April 2018, S.G. applied for and

obtained a temporary restraining order against defendant. On June 21, 2018, she

obtained a final restraining order (FRO) against defendant. The FRO prohibited

defendant from going to S.G.'s residence and her place of employment. S.G.

testified that defendant knew where she worked, generally what hours she

worked, and where she lived because during their relationship, defendant would

stay overnight at her home and on a few occasions drove to her place of

employment when she was having car issues. Additionally, defendant was


1
 We use initials to refer to victims of domestic violence to protect their privacy.
R. 1:38-3(d)(10).


                                                                             A-0153-20
                                        2
"prohibited from having any oral, written, personal, electronic, or other form of

contact or communication with" S.G.

      At around 7:15 a.m. on December 5, 2019, S.G. went to work at a charter

school in Garfield. When she got into her car, nothing appeared to be wrong

with it and she proceeded to drive to school and parked in the school's parking

lot. She was required to move her car to the street at approximately 8:30 a.m.,

and again the car was fine. When she returned to her car at about 4:00 p.m., she

noticed a long scratch that went down the passenger side of the vehicle. S.G.

contacted the police to make a report. The damages to her vehicle totaled

$834.02.

      The following day, S.G. was contacted by Detective Dennis Serritella of

the Garfield Police Department, who was assigned to her case. S.G. provided

him with the pictures she took of the damage to her vehicle. The detective had

S.G. come to the police headquarters a few days later to observe the video he

accessed from a police security camera that captured the person causing the

damage to her vehicle. The video was played in court and S.G. identified the

individual as defendant, her ex-boyfriend. She explained she knew it was him

because of: "His slender physique. His height. The mannerism and the way

he’s walking in the video, and the way he has his hand in his pocket. The way


                                                                           A-0153-20
                                       3
he like brushes his hair – like, around his ears and that he’s wearing a hat. His

boots, wearing work boots." She testified that she was 100 percent positive it

was him in the video damaging her car.

      At around 9:50 p.m. on December 7, 2019, S.G. received an unusual phone

call from an unknown number. Because of recent events she decided to check

her call blocking protection application, which allows her to input contacts and

other numbers she wished to block from calling her cellphone. When she opened

the application, it showed that at approximately 9:50 p.m., four consecutive

phone calls had come in from defendant's phone number, after the unknown

number had called her. S.G. took a screenshot of the phone log in the application

and contacted the police, claiming her ex-boyfriend was harassing her.

      A complaint-warrant was issued for defendant, charging him with

criminal contempt for violating the FRO, N.J.S.A. 2C:29-9(b)(1), and

harassment, N.J.S.A. 2C:33-4(a).      Three days later, a second complaint-

summons was issued against defendant, charging him with criminal contempt

for violating the FRO by going near S.G.'s workplace, and criminal mischief for

causing more than $500 worth of damage to her vehicle, N.J.S.A. 2C:17-3(a)(2).

The Bergen County Prosecutor's Office (BCPO) later downgraded the charges




                                                                           A-0153-20
                                       4
to disorderly persons contempt, N.J.S.A. 2C:29-9(b)(2), and petty disorderly

persons disorderly conduct, N.J.S.A. 2C:33-2(a)(1).

      A two-day Family Part bench trial took place in August 2020.           The

physical evidence presented to support S.G.'s claim that she received contact

from defendant in violation of the FRO were a number of screenshots from her

cell phone of a phone log from a call protection application which S.G. testified

she downloaded to block phone calls or messages from particular phone

numbers, spam, and robocalls.      These screenshots show defendant's name,

contact information, and log entries that showed his cell phone number

contacted her phone four separate times in a row on the evening of December 7,

2019. The screenshot listed defendant's phone number, which defendant himself

confirmed was his phone number on direct examination, as did his father during

his testimony. Defense counsel objected once in search of clarification as to

whether the screenshot was from her phone or from her phone company. After

S.G. confirmed it was from her phone, defense counsel stated he had no

objection to admitting the screenshots into evidence. The screenshots of the

phone log were admitted into evidence without further objection.

      Following summations, the judge issued an oral decision. She first ruled

that because the video of the individual damaging S.G.'s car was too unclear to


                                                                           A-0153-20
                                       5
identify the perpetrator, she was not "firmly convinced" and found defendant

not guilty of the criminal contempt and disorderly conduct charges related to

that incident.

      Regarding the second incident, the judge found that the State proved

beyond a reasonable doubt that defendant committed criminal contempt by

violating the FRO. But because it was not clear what defendant's intent was

when making those phone calls, she found him not guilty of harassment.

      The judge noted there was no dispute that an FRO was in place against

defendant, that defendant knew the FRO was in effect and the prohibitions

imposed by the FRO, and that he was served with a copy of the FRO.

      Regarding credibility, the judge stated that she considered the witness's

interest in the outcome of the case, the accuracy of the witness's recollection,

the witness's ability to have first-hand knowledge, the reasonableness of the

testimony, the witness's demeanor on the stand, the witness's candor or

evasiveness, the witness's willingness or reluctance to answer questions, the

believability of the testimony, and any inconsistent or contradictory statements.

      The judge found Detective Serritella to be credible but gave little weight

to his identification of the perpetrator of the damage to S.G.'s car due to the

quality of the video and the fact he had never met defendant before.


                                                                           A-0153-20
                                       6
      The judge found S.G. to be "highly credible," noting her testimony was

very accurate, she was able to give appropriate estimates, her testimony was

consistent with the State's exhibits, and that she testified from her firsthand

knowledge. The judge found her testimony to be "reasonable" and "inherently

believable" and her demeanor to be "forthright." She made eye contact and was

not evasive. The judge further found there was "no reason to believe" that S.G.'s

testimony "was fabricated in any way."

      In contrast, the judge found the testimony of defendant's witness, Gregory

Stevens, was not reasonable or believable and his demeanor was evasive. He

had difficulty recalling information and could not answer the State's questions.

      The judge found defendant's testimony that he never made the blocked

calls to be self-serving, noting "[h]e also testified he was using his phone at

about that time." Defendant testified that he no longer had S.G. in his contact

list. The judge noted that even if that were true, "all he would have to do is dial

it once and then hit redial . . . ."

      As to defendant's testimony that he did not know where S.G. worked, the

court noted that defendant admitted to "picking up her vehicle from the area of

her employment on at least one prior occasion and [S.G.] explained, very

credibly, that, in fact, he did pick up her vehicle and repaired it." In turn,


                                                                             A-0153-20
                                        7
defendant acknowledged picking up S.G.'s vehicle at least once, taking it back

to her house, and fixing it there.

      The judge rejected defendant's contention that the blocked calls would

have been shown on Exhibit D-3 if he had made them. The judge concluded

"[t]here was no proof of that." She also rejected defendant's argument that the

blocked calls were only an attempt at contacting S.G., noting that the FRO

prohibits any form of contact, and here, the calls reached S.G.'s intercept log.

The judge determined that the blocked call was "an electronic communication

to the victim's phone," which is prohibited under the FRO and found defendant

guilty of contempt relating to the second incident.

      As to sentencing, the judge noted that defendant had a prior conviction for

contempt of a domestic violence restraining order, thereby requiring that

defendant serve a mandatory minimum term of imprisonment of not less than

thirty days pursuant to N.J.S.A. 2C:25-30. The judge found aggravating factors

three, six, and nine, N.J.S.A. 2C:44-1(a)(3), (6), (9), mitigating factor two,

N.J.S.A. 2C:44-1(b)(2), and that the aggravating factors outweighed the

mitigating factor. Defendant was sentenced to a 180-day jail term, a twenty-

four-month term of probation, ordered to pay an appropriate monetary penalty,

assessment, and domestic violence surcharge, and awarded 140 days of jail


                                                                           A-0153-20
                                       8
credit. Defendant was also ordered to undergo a mental health evaluation and

treatment as recommended, attend a batterer's intervention program, and was

prohibited from purchasing, owning, possessing, or controlling a firearm.

Defendant became disruptive in court when he was denied a delay in reporting

to jail to serve his sentence.

      Following sentencing, defendant moved for a judgment of acquittal and a

motion for a new trial. On August 27, 2020, the trial judge issued an oral

decision and an order denying the motions. The judge rejected defendant's

argument that there was insufficient proof of the identification of the caller on

December 7. The judge noted that she considered all relevant evidence in its

entirety, whether direct or circumstantial, and that her "verdict was not based

merely upon a screenshot of the defendant's telephone number," but rather on

"the totality of the evidence presented by both the State and the defense."

      The judge reiterated that she found the victim highly credible. The judge

recounted the evidence of the four blocked unwanted phone calls from

defendant's cell phone at approximately 9:50 p.m. on December 7. She noted

that defendant, who testified at trial, did not deny that the blocked calls were

from his phone number. Defendant admitted that he was using his phone when

the blocked calls were made. The judge found the fact that the blocked calls did


                                                                              A-0153-20
                                        9
not appear on defendant's phone bill did not refute that defendant admitted using

his phone at the time the blocked calls were made. Likewise, the fact that the

victim did not hear defendant's voice also did not refute the evidence presented.

The fact that the evidence was circumstantial made it "no less compelling" to

the judge, who rejected defendant's "self-serving" denial, finding it was "not

credible."   The judge "did not find the defendant's testimony believable,

especially in light of all of the other circumstances." The judge determined that

the verdict "was not against the weight of the evidence."

      The judge also rejected defendant's contention that a blocked call was not

a prohibited contact or communication, concluding that the "communication was

made the minute the victim saw the defendant's phone number on her call

protection log and/or really, the minute that the defendant made that phone call

. . . ." The judge found the fact that there were four calls made bolstered the

proof that "this was no accident," and that "defendant knowingly and

purposefully . . . made the calls to the victim." The judge concluded that

"[s]imply because the call protect application blocked the call does not neg ate

the defendant's intent or conduct."

      The judge also rejected defendant's argument that the screenshot of the

call protection application showing the blocked calls was inadmissible hearsay


                                                                           A-0153-20
                                      10
without authentication by the custodian of records of the phone carrier and

expert testimony regarding the application. The judge noted that she found the

screenshot was properly authenticated before admitting it into evidence. The

judge stated: "The victim went into great detail explaining why she had the

application, how she used it, and how she set it up.       She testified that it

accurately depicted what she had personally observed on her telephone." The

judge found that expert testimony was not required. For these reasons, the judge

found a new trial was not warranted. This appeal followed.

      Defendant raises the following points for our consideration:

            I. THE TRIAL COURT ABUSED ITS DISCRETION
            IN FAILING TO EXCLUDE THE STATE'S
            EXHIBITS P-6 AND P-7 WHICH WERE
            SCREENSHOTS       FROM    THE    VICTIM'S
            CELLPHONE AND FAILING TO EXCLUDE THE
            VICTIM'S TESTIMONY REGARDING SAME,
            WITHOUT       FIRST    REQUIRING     THE
            FOUNDATIONAL TESTIMONY OF AN EXPERT
            WITNESS AUTHENTICATING AND EXPLAINING
            THE AT&T APPLICATION THAT THE VICTIM
            USED TO PRODUCE SUCH SCREENSHOTS
            DEPICTING      DEFENDANT'S    CELLPHONE
            NUMBER AS ALLEGED BLOCKED CALLS,
            WHICH DEPRIVED DEFENDANT OF A FAIR
            TRIAL.

            II. THE TRIAL COURT ABUSED ITS DISCRETION
            IN FAILING TO EXCLUDE SAID SCREENSHOTS
            WHICH WERE INADMISSIBLE AND VIOLATIVE
            OF DEFENDANT'S CONFRONTATION RIGHTS

                                                                          A-0153-20
                                      11
           UNDER THE UNITED STATES AND NEW JERSEY
           CONSTITUTIONS WITHOUT FIRST REQUIRING
           THE FOUNDATIONAL TESTIMONY OF AN
           EXPERT WITNESS TO AUTHENTICATE AND
           EXPLAIN HOW THE APPLICATION WORKS,
           WHICH DEPRIVED DEFENDANT OF A FAIR
           TRIAL.

           III. THE CONTEMPT CONVICTION SHOULD BE
           REVERSED SINCE SAID SCREENSHOTS DID NOT
           CONSTITUTE         "CONTACTS         OR
           COMMUNICATION" BY THE DEFENDANT IN
           VIOLATION OF THE FINAL RESTRAINING
           ORDER (FRO) SINCE THERE WAS NO PROOF
           THAT THE DEFENDANT CALLED AND
           CONNECTED WITH THE VICTIM, WHICH
           FINDING DEPRIVED THE DEFENDANT OF A
           FAIR TRIAL.

           IV. THE CONTEMPT CONVICTION SHOULD BE
           REVERSED SINCE THE VERDICT WAS AGAINST
           THE WEIGHT OF THE EVIDENCE AS THE STATE
           DID NOT PROVE BEYOND A REASONABLE
           DOUBT THAT THE DEFENDANT KNOWINGLY
           VIOLATED THE FRO SINCE THE VICTIM COULD
           NOT IDENTIFY THE DEFENDANT AS THE
           CALLER, BUT JUST THE DEFENDANT'S PHONE
           NUMBER ON HER PHONE'S SCREEN AFTER
           USING    AN    UNAUTHENICATED      AT&T
           APPLICATION.

     We find no merit in any of these arguments and affirm defendant's

conviction and the denial of his motions for a judgment of acquittal or a new

trial substantially for the reasons expressed by the trial judge in her oral

decisions. We add the following comments.

                                                                       A-0153-20
                                    12
      Our review of a judgment entered following a bench trial is very limited.

We apply a deferential standard of review. D'Agostino v. Maldonado, 216 N.J.

168, 182 (2013). When the trial judge acts as the fact finder in a bench trial,

we "must accept the factual findings of" that trial judge, when such findings "are

'supported by sufficient credible evidence in the record.'" State v. Mohammed,

226 N.J. 71, 88 (2016) (quoting State v. Gamble, 218 N.J. 412, 424 (2014)). An

appellate court "should 'not disturb the factual findings and legal conclusions of

the trial judge' unless convinced that those findings and conclusions were 'so

manifestly unsupported by or inconsistent with the competent, relevant and

reasonably credible evidence as to offend the interests of justice.'" Griepenburg

v. Twp. of Ocean, 220 N.J. 239, 254 (2015) (quoting Rova Farms Resort, Inc.

v. Invs. Ins. Co. of Am., 65 N.J. 474, 484 (1974)).

      This deferential standard is applied "because an appellate court's review

of a cold record is no substitute for the trial court's opportunity to hear a nd see

the witnesses who testified on the stand." Balducci v. Cige, 240 N.J. 574, 595

(2020). Particular deference is accorded to factfinding by Family Part judges

because of the family court's special jurisdiction and expertise in family and

domestic violence matters.      Cesare v. Cesare, 154 N.J. 394, 413 (1998).




                                                                              A-0153-20
                                        13
However, to the extent that a trial court's decision implicates legal principles,

we review those legal assessments de novo. D'Agostino, 216 N.J. at 182.

      When we are satisfied that the findings of the trial court could reasonably

have been reached on sufficient credible evidence present in the record, our task

is complete and we should not disturb the result, even if we might have reached

a different conclusion were we the trial tribunal. State v. Johnson, 42 N.J. 146,

162 (1964).

      A person is guilty of violating N.J.S.A. 2C:29-9(b) "if that person

purposely or knowingly violates any provision in an order entered under the

provisions of [the Act] . . . ." In this matter there is no dispute that an FRO had

been entered against defendant, that defendant knew the FRO was entered, and

that he had been served with a copy of the FRO. The FRO unequivocally

prohibited defendant from having any form of contact or communication with

S.G. The focus of defendant's argument is twofold: (1) there was insufficient

admissible evidence that he made the four blocked calls to S.G.; and (2) a

blocked call did not constitute prohibited contact or communication. We are not

persuaded.

      In deciding guilt or innocence, the trier of fact may consider both direct

and circumstantial evidence.      State v. Phelps, 96 N.J. 500, 511 (1984).


                                                                             A-0153-20
                                       14
"[I]ndeed, in many situations, circumstantial evidence may be 'more forceful

and more persuasive than direct evidence.'" State v. Mayberry, 52 N.J. 413, 437

(1968) (quoting State v. Corby, 28 N.J. 106, 119 (1958)).

      To admit a physical object into evidence, "the proponent must present

evidence sufficient to support a finding that the item is what its proponent

claims."   N.J.R.E. 901.   "The rule 'does not require absolute certainty or

conclusive proof'—only 'a prima facie showing of authenticity' is required."

State v. Tormasi, 443 N.J. Super. 146, 155 (App. Div. 2015) (quoting State v.

Mays, 321 N.J. Super. 619, 628 (App. Div. 1999)). A prima facie showing may

be made by direct evidence, i.e., testimony from the author, or by circumstantial

evidence. Konop v. Rosen, 425 N.J. Super. 391, 411 (App. Div. 2012). As we

have recognized, N.J.R.E. 901 "'does not erect a particularly high hurdle,'" and

when acting as both judge and factfinder, "the better practice . . . will often

warrant admission and then consideration" of the weight it should be given in

relation to the other evidence. Tormasi, 443 N.J. Super. at 156-57 (quoting

United States v. Ortiz, 966 F.2d 707, 716 (1st Cir. 1992)).

      Defendant next argues S.G.'s screenshots were inadmissible hearsay. He

also fleetingly refers to the business records exception to the hearsay rule.

Defendant contends that the State's failure to produce an expert deprived him of


                                                                           A-0153-20
                                      15
his right to cross-examine regarding "the validity, use, and abuse of such

application, including whether robo calls or third-part[ies] can manipulate such

application to cause a particular phone number to appear as the purported caller."

We are unpersuaded. Defendant did not raise this objection during the trial.

Therefore, we review for plain error. Rule 2:10-2.

      The screenshot was not hearsay within the meaning of N.J.R.E. 801.

Hearsay is defined as "a person's oral assertion, written assertion, or nonverbal

conduct, if the person intended it as an assertion," that "the declarant does not

make while testifying at the current trial or hearing . . . ."     Electronically

generated call blocking records are not statements by a person. See State v.

Reynolds, 456 S.W.3d 101, 104 (Mo. Ct. App. 2015) (stating that "call logs

obtained from [the defendant's] cell phone are not hearsay because they were

not statements made by a human declarant"); State v. Gojcaj, 92 A.3d 1056,

1067-68 (Conn. Ct. App. 2014) (noting that data taken from a security system is

not hearsay); Bowe v. State, 785 So.2d 531, 532 (Fla. Dist. Ct. App. 2001)

(ruling that caller ID displays and pager readouts are not hearsay because they

are not statements generated by a person); Inglett v. State, 521 S.E.2d 241, 245

(Ga. Ct. App. 1999) (ruling computer generated data that automatically appears

on a cell phone screen is not hearsay because it is not a statement by a person).


                                                                            A-0153-20
                                       16
      Defendant had a full opportunity to cross-examine S.G. regarding her

testimony that she downloaded the application to her own cell phone and added

defendant's name and contact information into the application in order to

manually assign it to block any incoming calls or messages from that number.

The judge found that the State satisfied that burden, finding no reason to believe

S.G. fabricated the screenshot.

      Nor did the admission of the screenshot violate defendant's right of

confrontation. The screen shot was not "out of court testimonial hearsay" used

"as a substitute for in-court testimony." State v. Williams, 219 N.J. 89, 99

(2014) (quoting State ex rel. J.A., 195 N.J. 324, 342 (2008)). In order to be

testimonial, the writing or statement's "primary purpose" must be to "establish

or prove past events potentially relevant to later criminal prosecution." State v.

Wilson, 227 N.J. 534, 546 (2017). "Where no such primary purpose exists, the

admissibility of a statement is the concern of state and federal rules of evidence,

not the Confrontation Clause." Id. at 551. Here, the call-blocking application

did not record the blocked calls for the primary purpose of proving the calls

were made for use during a later criminal prosecution. Furthermore, defendant's

right of confrontation was satisfied by being afforded the opportunity to fully

cross-examine S.G.


                                                                             A-0153-20
                                       17
      Additionally, the judge found that since the application intercepted and

did not allow for the blocked phone number to connect to S.G.'s phone and

prevented the caller from leaving a message, the blocked calls would not show

up on defendant's phone bill because they were unconnected calls.

      For these reasons, we discern no abuse of discretion, much less plain error,

by admitting the screenshots.

      Defendant also argues that the trial court erred by finding that the blocked

calls were only an attempt at contacting S.G. We disagree. The FRO prohibits

any form of contact or communication with S.G.                 The "contact or

communication" clause of an FRO has been interpreted broadly. See State v.

E.J.H., 466 N.J. Super. 32, 38-39 (App. Div. 2021) (determining that comments

and rude gestures made toward an in-home Nest camera when defendant knew

the victim had access to view the camera violated a TRO that prohibited hav ing

oral or electronic communication); State v. D.G.M., 439 N.J. Super. 630, 633

(App. Div. 2015) (determining that briefly filming the victim with his cell phone

during their child's soccer game "falls within the FRO's prohibition on

'communication'"). The blocked calls were made to her cell phone but were

intercepted. As this court noted in E.J.H., "[t]he law must adapt to technological

advances." 466 N.J. Super. at 39 (quoting State v. Hubbard, 222 N.J. 249, 276


                                                                            A-0153-20
                                       18
(2015) (Albin, J., concurring)). The blocked calls were electronic contacts or

communications to the victim's phone, which is prohibited under the FRO.

      Finally, defendant argues that the State did not prove motive. Unlike

harassment, motive is not an element of the contempt charge. See N.J.S.A.

2C:29-9(c) (unlike N.J.S.A. 2C:29-9(b), subsection (c) does not require "the

conduct which constitutes the violation" to "also constitute a [separate] crime or

a disorderly persons offense").

      In sum, we have carefully reviewed the record in light of the arguments

raised, and are satisfied that the trial judge sufficiently assessed the testimonial

evidence and exhibits in making her factual findings, and that her determination

that defendant purposely and knowingly placed the four blocked calls to S.G.'s

cell phone, in violation of the FRO, is adequately supported by substantial ,

credible evidence contained in the record, and could reasonably have been

reached upon that evidence. State v. Locurto, 157 N.J. 463, 472 (1999). We

discern no basis to disturb defendant's conviction.

      Affirmed.




                                                                              A-0153-20
                                        19